Exhibit 10.1





AMENDMENT NO. 3 TO COOPERATION AGREEMENT


THIS AMENDMENT NO. 3 TO COOPERATION AGREEMENT (this “Amendment”) is entered into
as of April 25, 2019, by JANA Partners LLC (“JANA”) and Jack in the Box Inc.
(the “Company”).


R E C I T A L S


WHEREAS, the Company and JANA entered into that certain Cooperation Agreement,
dated October 29, 2018, as amended by Amendment No. 1 thereto dated January 4,
2019 and Amendment No. 2 thereto dated March 6, 2019 (the “Agreement”;
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement).


WHEREAS, the Company and JANA desire hereby to amend the Agreement in the manner
set forth herein.


NOW, THEREFORE, in consideration of the foregoing recitals, the covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.            Amendment.  The Agreement is hereby amended as follows:


a.
All references in the Agreement to “April 30, 2019” are replaced with references
to “May 31, 2019”.



2.            Ratification of Agreement.  Except as set forth herein, the
Agreement shall remain unmodified and in full force and effect.


3.            Successors.  This Amendment shall be binding on and inure to the
benefit of each party and its successors.


4.            Governing Law.  This Amendment shall be interpreted, governed, and
construed under the laws of the State of Delaware without regard to the
conflicts of laws principles thereof.


5.            Counterparts.  This Amendment may be executed in two or more
counterparts either manually or by electronic or digital signature (including by
facsimile or email transmission), each of which shall be deemed an original and
which together shall constitute a single agreement.




[Signature Pages Follow]



--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.


 

JACK IN THE BOX INC.
              By:
/s/ Phillip Rudolph   Name: 
Phillip Rudolph
  Title:

Executive Vice President, Chief Legal & Risk Officer and
Corporate Secretary

              JANA PARTNERS LLC
              By:
/s/ Scott Ostfeld   Name:
Scott Ostfeld
  Title:
Partner
 

 








Signature Page to Amendment No. 3 to Cooperation Agreement

                                                                                                                           

             

             



 
 
 



                                                                                                                           

               

               


